DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 02/16/2022.  Claims 1, 6-13, 15 and 18-20 are examined.
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8-9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terauchi 2018/0355799.
Regarding Claim 1, Terauchi teaches a seal assembly (52, 32, 23, 84 seen in Fig. 5) for a gas turbine engine (gas turbine) with a combustor (combustor), a turbine 7, and a center axis [b] extending longitudinal (implicit) to the gas turbine engine, the combustor having an outer liner 2,5 partially forming a combustion chamber (combustor not shown and transition section 1), the outer liner 2,5 having an exterior outer liner 5 and an interior outer liner 2 being located radially inward from exterior outer liner 5 ([0022; 0024]; Annotated Fig. 5, below.  Fig. 5 depicts the end of a transition duct.  The transition duct is just the portion of the combustor that moves the exhaust gas from the combustion zone to the turbine and therefore is a subcomponent of the combustor and comprises two concentric tubes, which read on an exterior outer liner and an interior inner liner), 
the turbine 7 having a nozzle housing 83 configured to surround a turbine rotor assembly (implicit) and turbine nozzles 70, a forward end of the nozzle housing 83 located adjacent to an aft end of the combustion chamber (seen in Fig. 5), the seal assembly 52, 32, 23, 84 providing a transition from the combustion chamber to the nozzle housing 83 (seen in Fig. 5), the seal assembly comprising:
a fixed body 84 configured to radially extend around the center axis [b] and shaped to mate with the forward end of the nozzle housing 83 (Fig. 5 depicts the aft end of element 84 mating with forward end of element 83);
a clamping body 51 configured to radially extend around the center axis [b], the clamping body 51 configured to be positioned between the combustion chamber and the fixed body 84 (Fig. 5); and
a seal body [a] ([a] comprising of elements 32, 34, and 23) extending from between the exterior outer liner 5 and the interior outer liner 2 proximate an aft end of the outer liner 2,5, a portion of the seal body 32 configured to be positioned between the clamping body 51 and the nozzle housing 83 (Annotated Fig. 5, below.  Fig. 5 depicts a seal body [a] that extends axially between the exterior outer liner 5 and an interior outer liner 2 proximate an aft end of the outer liner 2,5.).

    PNG
    media_image1.png
    700
    586
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 5 of Terauchi (US 2018/0355799)
Regarding Claim 6, Terauchi teaches the invention as claimed and as discussed above for claim 1, and Terauchi further teaches
a mounting bolt B extending through the clamping body 51, the fixed body 84, and the nozzle housing 83 (Fig. 5).
Regarding Claim 8, Terauchi teaches a seal assembly (52, 32, 23, 84 seen in Fig. 5) for a gas turbine engine (gas turbine) with a combustor (combustor) having a combustion chamber (combustor not shown and transition section 1), a turbine 7, and a center axis [b] extending longitudinal (implicit) to the gas turbine engine ([0022; 0024]; Annotated Fig. 5, below), 
the turbine 7 having a nozzle housing 83 configured to surround a turbine rotor assembly (implicit) and turbine nozzles 70, a forward end of the nozzle housing 83 located adjacent to an aft end of the combustion chamber (seen in Fig. 5), the seal assembly comprising: 
an outer liner 2 positioned within the combustor, partially forming the combustion chamber (combustor not shown and transition section 1), 
the outer liner 2 having a seal body [a] ([a] comprising of elements 32, 34, and 23) forming an aft end of the outer liner 2 and extending towards the nozzle housing 83, the seal body [a] circumferentially extending around the center axis [b] (Annotated Fig. 5, below); 
and a clamping body 51 positioned within the combustor and outside of the outer liner 2, the clamping body 51 shaped and positioned to contact a surface (seen in Fig. 5) of the seal body [a] (Annotated Fig. 5, below).

    PNG
    media_image1.png
    700
    586
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 5 of Terauchi (US 2018/0355799)
Regarding Claim 9, Terauchi teaches the invention as claimed and as discussed above for claim 8, and Terauchi further teaches
seal body [a] provides a generally smooth transition from the combustion chamber (combustor not shown and transition section 1) to the nozzle housing 83 (seen in Annotated Fig. 5, above).
Regarding Claim 15, Terauchi teaches a gas turbine engine (gas turbine) comprising:
a turbine 7 including a nozzle housing 83 configured to surround a turbine rotor assembly (implicit) and turbine nozzles 70, a forward end of the nozzle housing 83 located adjacent to an aft end of a combustion chamber (combustor not shown and transition section 1) ([0022; 0024]; Fig. 5);
a combustor (combustor) positioned proximate to a forward end of the turbine 7 and including
an exterior outer liner 5 (Fig. 5),
a compressed air chamber located outward (space above elements 5; seen in Fig. 5) of the exterior outer liner 5,
a clamping body 51 located within the compressed air chamber (space above elements 5 and 51; seen in Fig. 5) and proximate to an aft end of the exterior outer liner 5 (Fig. 5), and
an interior outer liner 2 located inward of the exterior outer liner 5, the interior outer liner 2 partially forming the combustion chamber (combustor not shown and transition section 1) ([0022; 0024]; Fig. 5), 
and having a seal body [a] forming an aft end of the interior outer liner 2, the seal body [a] extending towards the turbine 7 (element 23 of seal body [a] extending towards turbine in Fig. 5), the seal body [a] creating a seal between the combustion chamber (combustor not shown and transition section 1) and the compressed air chamber (space above elements 5 and 51; seen in Fig. 5) (Annotated Fig. 5, below); 

    PNG
    media_image1.png
    700
    586
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 5 of Terauchi (US 2018/0355799)
and a mounting bolt B connecting the clamping body 51 to the turbine 7 (51 connected by bolt to turbine nozzle housing 83) (Fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  











The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Terauchi and further in view of Howell, Matsuda 2003/0046940, and Berry 2011/0048030. 
Regarding Claim 7, Terauchi teaches the invention as claimed and as discussed above for claim 1.  However, Terauchi, does not teach the seal body includes a first passage located proximate to the aft end of the combustion chamber, and a second passage located proximate to an aft end of the seal body.
Howell teaches
the seal body [x] includes a first passage 74 located proximate to the aft end [w] of the combustion chamber 38 (Figs. 1-2; Annotated Figs. 1-2, below).

    PNG
    media_image2.png
    604
    783
    media_image2.png
    Greyscale

Figure D:  Annotated Fig.1 of Howell (US 7093440)

    PNG
    media_image3.png
    631
    661
    media_image3.png
    Greyscale

Figure E:  Annotated Fig.2 of Howell (US 7093440)

It would have been an obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Terauchi’s seal body [a] with Howell’s first passage 74 located proximate to the aft end [w] of the combustion chamber 38, in order to provide impingement cooling (Howell; Col. 6, ll. 8-12).
Terauchi in view of Howell does not teach a second passage located proximate to an aft end of the seal body.
Matsuda teaches
a second passage [n] located proximate to an aft end of the seal body 10 (Annotated Fig. 2, below),

    PNG
    media_image4.png
    695
    772
    media_image4.png
    Greyscale

Figure C:  Annotated Fig.2 of Matsuda (US 2003/0046940)
Berry teaches 
seal body 32, 31 includes a second passage 63, 70 extending from the compressed air chamber 22 to proximate the aft end of the combustion chamber (seen in Fig. 2C) in order to cool the aft section of the seal 32,31 ([0025]).
It would have been an obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Terauchi in view of Howell’s seal body [a] with Matsuda’s second passage [n] located proximate to an aft end of the seal body 10, in order to cool the aft section of seal (Berry; [0025]).
Regarding Claim 18, Terauchi teaches the invention as claimed and as discussed above for claim 15.  However, Terauchi, does not teach the seal body includes a first passage located proximate to the aft end of the combustion chamber, and a second passage extending from the compressed air chamber to proximate the aft end of the combustion chamber.
Howell teaches
the seal body [x] includes a first passage 74 located proximate to the aft end [w] of the combustion chamber 38 (Figs. 1-2; Annotated Figs. 1-2, below).

    PNG
    media_image2.png
    604
    783
    media_image2.png
    Greyscale

Figure D:  Annotated Fig.1 of Howell (US 7093440)

    PNG
    media_image3.png
    631
    661
    media_image3.png
    Greyscale

Figure E:  Annotated Fig.2 of Howell (US 7093440)
It would have been an obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Terauchi’s seal body [a] with Howell’s first passage 74 located proximate to the aft end [w] of the combustion chamber 38, for the same reason as discussed in rejection of claim 7 above.
Terauchi in view of Howell does not teach a second passage extending from the compressed air chamber to proximate the aft end of the combustion chamber.
Matsuda teaches
seal body 10 includes a second passage [n] extending from the compressed air chamber (seen in Fig. 2) to proximate the aft end of the combustion chamber 38 (Annotated Fig. 2, below),


    PNG
    media_image4.png
    695
    772
    media_image4.png
    Greyscale

Figure C:  Annotated Fig.2 of Matsuda (US 2003/0046940)
Berry teaches 
seal body 32, 31 includes a second passage 63, 70 extending from the compressed air chamber 22 to proximate the aft end of the combustion chamber (seen in Fig. 2C) in order to cool the aft section of the seal 32,31 ([0025]).
It would have been an obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Terauchi in view of Howell’s seal body [a] (at point [z]; seen in Annotated Fig. 2 of Howell) with Matsuda’s second passage [n] that extends from the compressed air chamber to proximate the aft end [w] of the combustion chamber 38, for the same reason as discussed in rejection of claim 1 above.
Claims 10-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Zborovsky 2006/0127219. 
Regarding Claim 10, Terauchi teaches the invention as claimed and as discussed above for claim 8, and Terauchi further teaches
a fixed body 84 shaped (aft portion of element 84 extends axially) to mate with the nozzle housing 83 and positioned between the seal body [a] and the nozzle housing 83 (Annotated Fig. 5, below.   Aft portion of fixed body 84 extends axially to connect with housing element 83).

    PNG
    media_image1.png
    700
    586
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 5 of Terauchi (US 2018/0355799)
Terauchi does not teach a friction plate located between a portion of the seal body and the fixed body.
Zborovsky teaches 
a friction plate 32 (para [0017]) located between a portion 28 of the seal body (16=24, 26, 28) and the fixed body 30 (Fig. 2).
It would have been an obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the seal assembly 52, 32, 23, 84 of Terauchi and include Zborovsky’s friction plate 32 between Terauchi’s elements 32 and 84, in order to reduce friction and increase the life of the seal (Zborovsky; [0017], ll. 12-32).
Regarding Claim 11, Terauchi in view of Zborovsky teaches the invention as claimed and as discussed above for claim 10.  However, Terauchi in view of Zborovsky, as discussed so far, does not teach seal body interfaces with the friction plate to create a seal.
Zborovsky further teaches 
seal body (16=24, 26, 28) interfaces with the friction plate 32 to create a seal (Fig. 2).
It would have been an obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify seal assembly 52, 32, 23, 84 of Terauchi in view of Zborovsky, and include Zborovsky’s friction plate 32 between Terauchi’s elements 32 and 84 to create a seal, for the same reason as discussed in rejection of claim 10 above.
Regarding Claim 12, Terauchi in view of Zborovsky teaches the invention as claimed and as discussed above for claim 10.  However, Terauchi in view of Zborovsky, as discussed so far, does not explicitly teach the seal body, the friction plate, and the fixed body form a generally smooth transition from the combustion chamber to the nozzle housing.
However, Terauchi in view of Zborovsky, comprises Terauchi’s seal body [a] and fixed body 84 and Zborovsky’s friction plate 32 (placed between Terauchi’s seal body [a] and fixed body 84) that forms a generally smooth transition from Terauchi’s combustion chamber (seen in Fig. 5)  to the nozzle housing 83, in order to avoid flow separation, and the losses associated with it.  
Regarding Claim 13, Terauchi in view of Zborovsky teaches the invention as claimed and as discussed above for claim 10, and Terauchi further teaches
a portion (32, 34, 23) of the seal body [a] provides a seal by contacting the fixed body 84 (Annotated Fig. 5, below.  Fig 5 depicts elements 32, 34, 23 of seal body [a] contacting the fixed body 84).

    PNG
    media_image1.png
    700
    586
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 5 of Terauchi (US 2018/0355799)
Regarding Claim 19, Terauchi in view of Zborovsky teaches the invention as claimed and as discussed above for claim 15, and Terauchi further teaches
a fixed body 84 shaped (aft portion of element 84 extends axially) to mate with the nozzle housing 83 and positioned between the seal body [a] and the nozzle housing 83 (Annotated Fig. 5, below.   Aft portion of fixed body 84 extends axially to connect with housing element 83).

    PNG
    media_image1.png
    700
    586
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 5 of Terauchi (US 2018/0355799)
Terauchi in view of Zborovsky, as discussed so far, does not teach a friction plate located between a portion of the seal body and the fixed body, providing a seal with the seal body. 
Zborovsky further teaches 
a friction plate 32 located between a portion 28 of the seal body (16=24, 26, 28) and the fixed body 30, providing a seal with the seal body 16 (Fig. 2)
It would have been an obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the seal assembly 52, 32, 23, 84 of Terauchi in view of Zborovsky, and include Zborovsky’s friction plate 32 between Terauchi’s elements 32 and 84 to create a seal, for the same reason as discussed in rejection of claim 10 above.
Regarding Claim 20, Terauchi in view of Zborovsky teaches the invention as claimed and as discussed above for claim 19.  However, Terauchi in view of Zborovsky, as discussed so far, does not explicitly teach the mounting bolt fastens together the clamping body, the seal body, the friction plate, the fixed body, and the nozzle housing.
However, Terauchi in view of Zborovsky, comprises Terauchi’s mounting bolt B, clamping body 51, seal body [a], fixed body 84, nozzle housing 83 and Zborovsky’s friction plate 32 (placed between Terauchi’s seal body [a] and fixed body 84).  The mounting bolt B fastens together Terauchi in view of Zborovsky clamping body 51, seal body [a], friction plate 16, fixed body 84, and nozzle housing 83.

Response to Argument







































47.	Applicant's arguments, filed on 02/16/2022, with respect to 35 U.S.C. 102(a)(1) and 103 rejections of claims of claims 1, 6-13, 15 and 18-20 have been considered but are not persuasive.  Claims 1, 8, and 15 are still anticipated by Terauchi.  To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.
48.	Applicant's arguments with respect to 35 U.S.C. 102(a)(1) and 103 rejections claims 1 & 7 over the previously applied prior art of Matsuda, and claims 15 & 18 over the previously applied prior art of Howell have been considered but are moot because the arguments do not apply to the new reading of some of the claims on the previously applied prior art, necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741